Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-21, 27 and 31-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guemard et al, WO 2016/198652.
Regarding claim 18, 37, 46 and 47, Guemard et al disclose polyester master batch compositions and plastic articles produced therefrom comprising polyester degrading enzymes and polysaccharides (see Abstract and page 14, lines 15-23). Since the polyesters include polylactic acid and polycaprolactone (see claim 6 of the reference).
Regarding claim 19, see claim 11 of the reference.
Regarding claims 20 and 21, the reference teaches the suitability of a variety of polyesters seen as including copolymers and those with a melting temperature above 140 C (see page 12, lines 13-21).
Regarding claim 27, see paragraph 6, above.
Regarding claims 31-34 see paragraphs 4-6 above.
Regarding claims 35-36, see claim 8 of the reference.
Regarding claims 38-39, see Abstract.
Regarding claim 40, 42 and 43 see page 6, lines 18-19.
Regarding claim 41, 46 and 47, see page 11, lines 8-14.
Regarding claims 44 and 45, see page 14, lines 5-13.
Regarding claims 46 and 47, see paragraph 4 above and claim 11 of the reference.
Regarding claim 50, see page 10, line 16.
Claim 25 recites the limitation "the natural gum" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 51 is objected to as being dependent upon a rejected base claim, but would be allowable are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762